Citation Nr: 1135260	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  06-21 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to March 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In February 2010 the Board issued a decision that in relevant part remanded the issue of entitlement to service connection for hepatitis C to the Agency of Original Jurisdiction for additional development.  The file has now been returned to the Board for further appellate action.


FINDING OF FACT

Hepatitis C infection is not etiologically related to active service.


CONCLUSION OF LAW

Hepatitis C infection was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (20109), provide VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects the Veteran was provided the required notice, to include notice with respect to the basis of the prior denial and notice with respect to the disability-rating and effective-date elements the claims, in a letter mailed in June 2006.  Although this letter was sent after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claims herein decided.  In this regard, the Board notes that service treatment records (STRs) and post-service records pertaining to treatment and evaluation of the Veteran's claimed disability have been associated with the claims folders.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claims, nor is the Board aware of such evidence.  

The Board previously reviewed the file and determined the record was insufficient to adjudicate the claim for service connection for hepatitis C infection, and remanded the case to the Agency of Original Jurisdiction in order to afford the Veteran an examination.  The examination was performed in November 2010.  The Board has reviewed the examination report and finds the RO substantially complied with the instructions articulated in the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In sum, the Board is satisfied any procedural errors in the development and consideration of the claims by the originating agency were insignificant and not prejudicial to the Veteran.  The Board will accordingly address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record in a case before VA with respect to benefits under the laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board notes at the outset that hepatitis C was not clinically recognized at the time of the Veteran's service.  The Veteran contends he contracted hepatitis C in 1966 while home on leave, and that he was diagnosed at the time with "hepatitis B/C."

The Veteran's service treatment records (STRs) show inpatient treatment for "infectious hepatitis" from October 1968 to January 1969 at St. Albans  Navy Hospital; the Veteran was discharged back to duty with the final diagnosis "infectious hepatitis, resolved."  His subsequent physical examination in February 1969 in conjunction with separation from service noted laboratory diagnostics essentially unremarkable and noted a history of hepatitis in service not considered disabling (NCD).  STRs are silent in regard to any risk factor for hepatitis C infection in service (no record of blood transfusions, tattoos, intravenous drug use, unprotected sex, etc.).

As noted below, current medical opinion holds that the strain of hepatitis the Veteran contracted in service was hepatitis A.

VA treatment records show inpatient treatment for poly-drug abuse (heroin and alcohol) in February-March 1981.  On admission the Veteran was noted to have old needle tracks in both upper extremities and fresh tracks in the left leg.  The treatment report is silent in regard to past or current hepatitis.  

During VA examination in July 1981 the Veteran reported history of hepatitis on two occasions (1967 and 1968), but the examination report is silent in regard to currently diagnosed hepatitis.

An unappealed rating decision in November 1981 denied service connection for infectious hepatitis, although without distinguishing between hepatitis A, B or C, based on a determination that hepatitis in service had resolved prior to discharge and medical treatment and examination records did not show a current hepatitis infection.  

A VA history and physical (H&P) examination report in June 1984 notes history of hepatitis A in service.  The Veteran underwent VA inpatient substance abuse detoxification in June-September 1984, and the treatment notes are silent in regard to currently diagnosed hepatitis.   


Thereafter, a VA letter in January 1986 noted the Veteran's reported history of "infectious hepatitis" in service, and a July 1995 VA examination showed past history of hepatitis, reportedly since 1967. 

The Veteran underwent VA inpatient detoxification from heroin dependence in April-May 1995.  The treatment records are silent in regard to current hepatitis.

The Veteran had VA examinations (examination of the brain and general medical examination) in July 1995 in which he reported history of hepatitis in 1967.  The examiners performed clinical examinations and noted observations in detail; diagnosis after examination was history of hepatitis in 1967 but no sequelae. 

During VA psychiatric consult in April 2000 the Veteran admitted to using 5-6 bags of heroin 3-4 times per day for the past one-and-one-half years;  he also admitted a history of cocaine use.  The treatment record is silent in regard to hepatitis.

The first notation of hepatitis C, specifically, in the medical documents of record was in an August 2001 VA psychiatric examination, apparently based on the Veteran's self-report.  Thereafter, a VA infectious diseases note in September 2001 stated there was no sign of an active infection.  As late as December 2001 the Veteran's VA active problems list did not include diagnosed hepatitis.

The Veteran had VA inpatient psychiatric treatment during the period May 2001 to January 2002; the discharge note included "hepatitis C antibody" in Axis III (general medical conditions) although without referencing the etiology of the infection.  Thereafter, VA psychiatric treatment notes routinely listed "hepatitis C" or "hepatitis C antibody positive" as an Axis III disorder.

The Veteran had VA inpatient psychiatric treatment in August 2002-February 2003; during treatment a chronic hepatitis screen was positive for hepatitis A and C antibodies and negative for hepatitis B antibodies.  The report is silent in regard to the etiology of the hepatitis A and C exposures.

The Veteran had a VA infectious diseases examination in November 2010, performed by a physician who reviewed the claims file and noted the Veteran's documented medical history in detail.  The Veteran reported as risk factors that as a helicopter crew chief he gave numerous injections while in the helicopter and suffered needle sticks thereby.  He denied history of tattoos or body piercings, and notably he denied history of intravenous drug use.  The examiner performed a physical examination and noted clinical observations in detail, including laboratory findings.  The examiner diagnosed hepatitis C, previous hepatitis B infection and remote history of hepatitis A infection with no residual effects.

The examiner stated an opinion, based on review of the file and examination of the Veteran, that the Veteran's hepatitis B and C are not due to or the result of the hepatitis A infection in service.  The examiner explained that hepatitis A (formerly known as "infectious hepatitis") is transmitted by ingestion of contaminated food or water or by person-to-person contact with an infected person and is usually self-limited.  Hepatitis B (formerly known as "serum hepatitis") results from exposure to infected blood or body fluids;  STRs do not document this type of hepatitis and the Veteran's account of needle sticks while in Vietnam are not corroborated.  Hepatitis C infection is spread by blood-to-blood contact and is usually spread by transfusion with unscreened blood or blood products, IV drug use or sexual exposure; the Veteran's account of needle sticks in Vietnam are not corroborated but IV drug use in the 1980s is documented by the record.    

The evidence above shows the Veteran has been diagnosed with positive hepatitis B and C antibodies; accordingly, the first element of service connection (medical evidence of a current disability) is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  

In this case the competent and uncontroverted medical opinion of record states the Veteran does not have current hepatitis A infection, and his current hepatitis B and C infections are not etiologically related to service.  As the examiner noted, the Veteran is not shown to have had any documented risk factors in service, whereas his post-service IV drug use is well documented by the record.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered lay evidence offered by the Veteran in the form of his correspondence to VA.  

The Veteran has asserted his belief that his hepatitis infection was incurred in service.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As explained above, in this case a medical examiner has determined the Veteran's claimed hepatitis infection is not related to service, and such opinion is not controverted by any other medical evidence of record.

The examiner specifically noted the Veteran's account of needle sticks in service is not corroborated.  The Veteran is competent to report events in service, to include needle sticks.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this case the Board finds the Veteran's account of his risk factors is not credible because he denied the well-documented history of IV drug use, a falsehood that renders his entire account not credible.  Further, per the criteria of in FL 04-13 cited above the Veteran's documented history of IV drug abuse for several years after service is more likely to be the cause of hepatitis infection than an undocumented occasional needle stick during service; the examiner's opinion is therefore consistent with the Fast Letter. 

In sum, based on review of the medical and lay evidence of record, the Board finds that the preponderance of the evidence is against the claim.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 


ORDER

Service connection for hepatitis C infection is denied.



______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


